Case 2:20-cv-01437-ODW-AS Document 49-4 Filed 06/10/20 Page 1 of 7 Page ID #:732




                                  EXHIBIT 2


                                        22
Case 2:20-cv-01437-ODW-AS Document 49-4 Filed 06/10/20 Page 2 of 7 Page ID #:733




                                         23
Case 2:20-cv-01437-ODW-AS Document 49-4 Filed 06/10/20 Page 3 of 7 Page ID #:734




                                        24
Case 2:20-cv-01437-ODW-AS Document 49-4 Filed 06/10/20 Page 4 of 7 Page ID #:735




                                         25
Case 2:20-cv-01437-ODW-AS Document 49-4 Filed 06/10/20 Page 5 of 7 Page ID #:736




                                         26
Case 2:20-cv-01437-ODW-AS Document 49-4 Filed 06/10/20 Page 6 of 7 Page ID #:737




                                         27
Case 2:20-cv-01437-ODW-AS Document 49-4 Filed 06/10/20 Page 7 of 7 Page ID #:738




                                        28
